 
 
I 
108th CONGRESS
2d Session
H. R. 4708 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Ryan of Ohio introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To allow workers certified to receive trade adjustment assistance under the Trade Act of 1974 who are rehired by the same employer to continue to receive such assistance if they are subsequently unable to work because of a lock-out in the course of a labor dispute. 
 
 
1.Continuation of trade adjustment assistance for certain workers involved in labor disputesSection 233 of the Trade Act of 1974 (19 U.S.C. 2293) is amended by adding at the end the following: 
 
(h)Special rule for certain employeesIn any case in which an adversely affected worker covered by a certification under subchapter A— 
(1) is separated from employment from the firm whose workers are covered by the certification, 
(2)is eligible to receive a trade adjustment allowance under this chapter by reason of such separation, 
(3)is thereafter recalled to work by the firm, 
(4)is subsequently denied employment with the firm because of a lockout by the firm in the course of a labor dispute, and 
(5)would, but for having been recalled to work with the firm, be entitled to receive such trade adjustment allowance,such worker is eligible to receive such trade adjustment allowance, during the period covered by the certification, for each week during which the lockout continues, and the Secretary shall issue a waiver under section 231(c) to the worker, for a period of 6 months, of the requirement to be enrolled in training.. 
2.Effective dateThe amendment made by section 1 applies to any adversely affected worker who is covered by a certification under subchapter A of chapter 2 of title II of the Trade Act of 1974 that is made before, on, or after the date of the enactment of this Act.  
 
